Citation Nr: 1713745	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  14-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of prostate cancer, status post prostatectomy.

3.  Entitlement to service connection for squamous cell carcinoma.

4.  Entitlement to service connection for basal cell carcinoma.

5.  Entitlement to service connection for varicose veins.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1954 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In November 2016, the Veteran testified before the undersigned at a Central Office hearing.  A transcript of the hearing has been associated with the claims file.

In October 2014, the Veteran submitted a Notice of Disagreement for the issues entitlement to service connection for a carotid artery disability; heart arrhythmia; varicose veins; clogged veins in the bilateral legs; osteoarthritis of the body; dry eye condition; residual effects of prostate cancer; and right knee condition.  As noted above, the issues of an increased rating for residuals of prostate cancer and right knee are already on appeal.  The issue of varicose veins will be addressed below as well. 

Entitlement to service connection for a carotid artery disability; heart arrhythmia; varicose veins; clogged veins in the bilateral legs; osteoarthritis of the body; and dry eye condition has been raised by the record.  Entitlement to service connection for heart block and valvular disease, as well an increased rating for hypertension have also been raised by the record in a June 2014 statement.  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First the Veteran testified at his November 2016 board hearing that he had received treatment for his claimed disabilities, including specifically his knee, from Dr. K.W. and Sentara Northern Virginia Medical Center.  He also noted he had treatment at Fort Belvoir Hospital and Walter Reed National Military Medical Center in Bethesda.  Therefore any outstanding relevant records from these medical providers should be obtained upon remand. 

Next, the Veteran testified that his-service connected right knee and prostate condition have both worsened since the last VA examinations he had in 2012.  He noted that he had undergone a knee replacement surgery for his right knee, and that in regards to his prostate residuals, he had increased urinary frequency.  Accordingly, the Board finds that contemporaneous VA medical examinations are warranted to determine the current severity of the Veteran's right knee and prostate disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Veteran has not yet been afforded a VA examination for his claimed basal cell carcinoma and squamous cell carcinoma.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Regarding the Veteran's contentions that he has skin cancer due to Agent Orange exposure, the Veteran has presumed exposure to Agent Orange conceded based on his service in Vietnam, as noted his personnel records.  Even though the Veteran cannot be granted service connection on a presumptive basis, because neither basal nor squamous cell carcinoma is one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had skin cancer or skin cancer residuals at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In August 2014, the Veteran also submitted a January 2014 article form Science News entitled "Agent Orange linked to skin cancer risk, report suggests."  Furthermore, the Veteran also claims in the alternative that the skin cancers are a result of sun exposure in service. 

Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his skin cancers, including his claims that they are due to his Agent Orange exposure, and sun exposure.  See McLendon, supra; Combee, supra.

Finally, the Veteran also sent in an October 2014 Notice of Disagreement (NOD) in which he disagreed with the determination made in the October 2014 Rating Decision of denial of entitlement to service connection for varicose veins.  The RO has not yet issued a Statement of the Case (SOC) as to the issue.  As such, the RO is now required to send the Veteran an SOC as to the issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2016).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With appropriate authorization from the Veteran, obtain any outstanding records from Dr. K.W. and Sentara Northern Virginia Medical Center. 

2.  Obtain any outstanding treatment records from Fort Belvoir Community Hospital and Walter Reed National Military Medical Center in Bethesda.

3.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected traumatic arthritis of the right knee.  The claims file must be made available to and reviewed by the examiner. 

All indicated testing should be accomplished including particularly range of motion testing and whether repetition of motion causes a further decrease in range of motion or increase in pain.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the right knee and the paired joint.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If ankylosis is present, this should also be noted.

4.  Schedule the Veteran for a VA genitourinary examination.  The examiner should review the claims folder in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report. 

The examiner should identify all symptoms attributable to the Veteran's service-connected residuals of prostate cancer.  The examiner must discuss whether there is objective evidence that the Veteran has urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials, and if so, how often absorbent materials must be changed. 

The examiner should also address daytime voiding interval, in hours; the number of times per night the veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, of renal dysfunction; and frequency, if any, of urinary tract infection, to include a description of therapy and management. 


Any indications that the Veteran's complaints of symptomatology are not in accord with physical findings on examination should be directly addressed and discussed in the examination report. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

5.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his basal cell carcinoma and squamous cell carcinoma.  The electronic claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's basal cell carcinoma and squamous cell carcinoma began in or are etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure, or sun exposure during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).



If the examiner finds that either of the Veteran's skin cancers is not related to Agent Orange, (s)he must offer a rationale other than the fact that it is not a disease on the presumptive service connection list under 38 C.F.R. 
§ 3.309.

The examiner should also specifically address the January 2014 article from Science News entitled "Agent Orange linked to skin cancer risk, report suggests."  

The supporting rationale for all opinions expressed must be provided.

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

7.  Issue an SOC to the Veteran and his representative on the issue of service connection for a varicose veins as required by 38 C.F.R. §§ 19.29 -19.30 (2016) and Manlincon, 12 Vet. App. at 240.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





